Broyles, O. J.
1. The defendant was convicted of an assault with intent to murder. Upon the trial evidence was adduced which would hav,e authorized the jury to find that there was a mutual intent to fight on the part of the defendant and the person alleged to have been assaulted by him, and that mutual blows were exchanged. Therefore, the court, even without, a written request, should have charged the jury, upon the law of mutual combat and of voluntary manslaughter, and the failure to do so requii’es another tx'ial of the case. Tucker v. State, ante, 670.
*689Decided December 15, 1925.
Norman & Norman, H. B. Combs, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
2. The assignments of error not dealt with above are without merit.

Judgment reversed.


Luke and Bloodworth, JJ., concur.